Citation Nr: 1726411	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  17-03 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent from July 1, 2015 to November 11, 2015, a staged initial rating in excess of 40 percent from November 12, 2015 to November 30, 2016, and a staged initial rating in excess of 20 percent from December 1, 2016 (to exclude periods of temporary total (100 percent) evaluations pursuant to 38 C.F.R. § 4.30 (2016)) for status post vertebroplasties of L1, L2, L3, and L5 with diffuse osteopenia and multiple compression deformities of the lumbar spine (back disability) secondary to service- connected peripheral neuropathy of the left leg.

2. Entitlement to an increased disability evaluation for peripheral neuropathy of the left leg, currently rated at 30 percent disabling.

3. Entitlement to an increased initial disability evaluation for peripheral neuropathy of the anterior crural nerve, currently rated at 20 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to April 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2015 and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran contends that his back disability and left leg peripheral neuropathy causes great pain, and has an effect on his ambulation, sitting, and standing.  However, the Veteran has stated that he is retired, and has not argued, and the record does not otherwise reflect, that the disability renders him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised.

The Board recognizes that during the course of the Veteran's appeal for an increased disability rating for peripheral neuropathy, a January 2017 rating decision granted the Veteran a separate 20 percent disability rating for neuropathy of the left anterior crural nerve.  While the Veteran has not perfected an appeal as to this issue, a June 2017 Appellate Brief expressed disagreement with the 20 percent rating.  Because the issue is part and parcel to the Veteran's initial claim for increase evaluated in this decision under Diagnostic Code 8520, the issue is properly before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's service-connected back disability was manifested by limitation of motion and pain that, taken as a whole, most nearly approximated severe limitation of motion of the thoracolumbar spine with forward flexion of the thoracolumbar spine to 30 degrees or less; the disability did not result in ankylosis of the thoracolumbar spine or incapacitating episodes of six weeks or more during any consecutive 12-month period.

2.  Throughout the period on appeal, the Veteran's service-connected left leg peripheral neuropathy was, at worst, manifested by moderately severe incomplete paralysis of the sciatic nerve.

3.  Throughout the period on appeal, the Veteran's service connected peripheral neuropathy of the anterior crural nerve was, at worst, manifested by moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent, but no higher, for a back disability have been met for the period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2016). 

2.  The criteria for a disability rating in excess of 30 percent for service-connected left leg peripheral neuropathy are not met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for a disability rating in excess of 20 percent for service-connected peripheral neuropathy of the left anterior crural nerve are not met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8526 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For the Veteran's claim for an increased rating for his service-connected left leg peripheral neuropathy, the VA issued a VCAA notice letter in March 2015 that satisfied the duty to notify provisions, as it notified the Veteran of the factors pertinent to the establishment of increased ratings and effective dates.  The duty to notify has also been satisfied for Veteran's appeal for a higher initial evaluation for a back disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to a disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  The RO provided the Veteran a copy of the August 2015 rating decision and a statement of the case in October 2016.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning a higher initial rating.  Thus, the duty to notify the Veteran has been satisfied.

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, private treatment records, and lay evidence are associated with the record.  The Veteran underwent VA examinations in April 2015, August 2015, and January 2016.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiners reviewed the medical evidence and lay statements and performed physical examinations, as well as providing the medical information necessary to address the rating criteria in this case.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); see generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In that regard, as it relates to the Veteran's back disability, the Board has determined that the opinions, taken together, adequately address the factors laid out in DeLuca v. Brown, 8 Vet. App. 202 (1995), including the Veteran's complaints of pain on motion and functional loss.  Therefore, the Board finds the examinations to be adequate.

The Board has also considered the recent holding of the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), addressing the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2016), which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court concluded that VA examinations of joints should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

While the VA examinations conducted during the appeal period do not reflect all findings as directed by Correia, the Board finds no prejudice to the Veteran in proceeding with the adjudication of the claim for an increased rating for the Veteran's back disability.  Specifically, as a result of this decision the maximum rating for such disability based on limitation of range of motion has been awarded throughout the period on appeal.  As such, the Board finds the examinations and opinions to be sufficient and adequate for rating purposes. 

Legal Criteria

Service connection for the Veteran's back disability was granted in an August 2015 rating decision, effective from March 18, 2015 under 38 C.F.R. 4.30, and rated at 20 percent from July 1, 2015.  Thus the relevant period on appeal for the Veteran's back disability, to exclude periods of temporary total disability, is from July 1, 2015.  38 C.F.R. § 3.400 (o)(2) (2015);  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  Service connection for the Veteran's left leg peripheral neuropathy was granted in a March 2013 rating decision, effective from January 15, 2009, and rated at 30 percent.  That decision became final, and a claim for an increased rating was received on December 26, 2014.  The relevant period on appeal for the Veteran's left leg peripheral neuropathy may be one year prior to the date of receipt of the increased rating claim, provided that the evidence reflects a worsening of the disability during that one year time period.  See 38 C.F.R. §§ 3.400(o)(2), 4.1, 4.2; Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2, and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of a disability is for consideration in rating a disability.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the record shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Back Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The spine is evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5235-5243.  Intervertebral disc syndrome (IVDS) is rated under DC 5243 and is to be evaluated under the General Rating Formula unless it is more favorable to rate under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula).  While DC 5242 for degenerative arthritis of the spine may also be rated under DC 5003, the maximum rating the Veteran may attain under DC 5003 for his back disability is 20 percent.  Therefore, evaluation under DC 5003 would not be beneficial for the Veteran at any time during the period on appeal.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides for a 20 percent disability rating when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine to 30 degrees or less, or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion, extension, and bilateral flexion of the cervical spine is zero to 45 degrees, and bilateral rotation is zero to 80 degrees.  Note (2) further provides that, for VA compensation purposes, forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion is 340 degrees for the cervical spine and 240 degrees for the thoracolumbar spine.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

DC 5293 provides for a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to DC 5243 provides that, for purposes of ratings under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Left Leg Peripheral Neuropathy

When evaluating a nonservice-connected disability that was previously service-connected due to aggravation proximately due to or the result of a service-connected disease or injury, the VA will determine the baseline and current levels of severity under the Rating Schedule and determine the extent of the aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Under DC 8520, in pertinent part, a 20 percent rating is warranted where there is moderate incomplete paralysis.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is for application where there is severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is for complete paralysis; the foot dangles and drop, no active movement possible of muscles below the knee, flexion of knee weakness or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2016). 

Under DC 8526, in pertinent part, a 20 percent rating is warranted where there is moderate incomplete paralysis of the anterior crural nerve.  A 30 percent rating is assigned for severe incomplete paralysis.  A 40 percent rating is for application where there is complete paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, DC 8526 (2016). 

The Board notes that words such as "mild", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).
Analysis

Back Disability

The record indicates that the Veteran was service connected for a back disability that arose secondary to a fall that was caused by the Veteran's service-connected left leg peripheral neuropathy.  VA treatment records from July 2015 indicate that the Veteran consistently complains of back pain and generalized weakness.  The Veteran described his pain as debilitating, constant, and crippling.  The Veteran was noted to be unable to drive, ambulate, and had back tenderness.  The Veteran indicated that he was unable to eat due to trouble walking, and that he often felt nauseous and dizzy.  At the beginning of July 2015, the Veteran was using a wheelchair, which transitioned to a rolling walker.  The Veteran used an aide several times a week to complete daily activities such as food shopping and laundry.  The Veteran stated that he needed assistance with activities of daily living.  Even after the Veteran began using his rolling walker, he reported back pain affecting his ambulation.  While the Veteran reported some decrease in back pain in the middle of July, he was still unable to make his visits for physical therapy due to his condition.  The Veteran noted using a shower chair, and that he was functioning well prior to his back pain.  Pain is worse with sitting and walking.  The Veteran contends that he is restricted to bed rest 20 hours a day due to his disabilities.

The Veteran underwent a VA examination in August 2015 to evaluate the severity of his back disability.  The Veteran is noted to have pain with walking and even more severe pain with standing for a length of time.  The Veteran wore a lumbar support brace and walked with a cane, but noted recently using a rolling walker.  The Veteran reported difficulty with activities of daily living, with an aide to do his shopping, driving, and cleaning.  The Veteran indicated that his pain flared up when sitting, in the mornings, and that the pain from the flare-ups limited his walking ability.  The pain was noted to be present with or without repetitive use.  The examiner noted unsteady ambulation regardless of repetitive use, and that the back pain was progressive.  Physical examination showed forward flexion from 10 to 45 degrees.  The examiner stated that the Veteran had unfavorable ankylosis of the entire spine.  The examiner indicated that flare-ups caused a marked loss of motion and that there was paravertebral atrophy bilaterally.  The examiner noted that pain caused functional loss and that pain was present on weight bearing.  The examiner noted no additional functional loss after repetitive use, but indicated that the Veteran was being examined after a period of repetitive use over time.  The examiner indicated that pain, weakness, fatigability and lack of endurance significantly limited the Veteran's functional ability with repeated use over time, although this was unable to be expressed with regard to range of motion.  The examiner was unable to determine without speculation whether pain, weakness, fatigue, or incoordination limited the Veteran's functional ability during flare-ups.  However, the examiner stated that back pain could additionally limit the Veteran's functional ability during flare-ups and repetitive use, but that it was not possible to express exact degrees because the Veteran was not having a flare-up at the time of examination.  The examiner indicated that the Veteran had IVDS with episodes of bed rest having a total duration of at least two weeks but less than four weeks during the past 12 months.  The examiner also noted loss of motion with kyphosis in the neck and difficulty even sitting in the exam chair, as it was too low. 

VA treatment notes from September 2015 showed the Veteran reported worsening back pain since his initial fall.  The Veteran indicated that he had lost 45-50 pounds due to difficulty eating, and had generalized weakness.  At that time, the Veteran continued to use a walker.

Private treatment records dated November 12, 2015 show the Veteran had continued pain when standing and walking, but less with sitting.  The Veteran reported substantial stiffness, and continued to use a brace.  His gait was unsteady and he used a cane to walk.  A physical exam showed kyphotic deformity and forward flexion to only 15 degree.  He was severely limited in side bending.  The examiner indicated that the Veteran had near ankylosis.

The Veteran had another VA examination in January 2016.  The examiner deemed it unsafe to provide the Veteran a physical examination because he was too frail and weak.  The examiner noted that age and other comorbidities contributed to the Veteran's condition, and that there was no ankylosis of the spine or IVDS.  However, the Veteran presented in a wheelchair and x-rays showed severe multilevel degenerative changes.  The VA examined the Veteran during treatment following convalescence for a July 2016 back surgery and discussed its findings on an August 2016 VA Back Conditions Disability Benefits Questionnaire (DBQ).  The Veteran reported back pain at an 8 out of 10 level brought on by prolonged standing and walking.  The Veteran stated that he had difficulty getting up from chairs, and that he was slow doing daily activities.  Specifically, the Veteran stated that he did not drive, still had an aide to complete daily activities, and continued to ambulate with a walker.  The Veteran had forward flexion from 0 to 40 degrees.  The Veteran described difficulty with all activities of daily living, and while the examiner noted no flare-ups or functional loss, he described functional loss due to limited range of motion manifesting itself in an inability to rotate or bend, and difficulty with dressing, showering, and cooking.  Further, the examiner noted pain on range of motion and weight bearing.  The examination was positive for pain and spasm in the spine.  Due to pain and weakness, the Veteran was unable to perform repetitive use testing.  The examiner described limitations in functional from repetitive use as pain, fatigue, weakness, lack of endurance, and incoordination, although he was unable to describe the limitations in terms of range of motion.  In contrast to the August 2015 VA examination, the Veteran was not examined after a period of repetitive use over time.  The examiner did not opine as to limitations due to flare-ups, and did not indicate that the Veteran had IVDS.  The examiner noted that the Veteran constantly used a brace, cane, and walker.  He further stated that the Veteran had a very difficult time with driving, walking, and laundry.  The Veteran received a lumbar epidural injection in November 2016 for his pain. 

Upon review, the Board finds that the evidence supports a finding that a 40 percent disability rating, but no higher, is warranted throughout the period on appeal.  For the period from July 1, 2015 to November 11, 2015, the Board notes that objective range of motion testing conducted did not reflect limitation of motion sufficient to warrant a 40 percent disability rating.  

As previously noted, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

When taking into account the Veteran's continued reports of back pain affecting his functionality, including the consistent use of a walker, difficulty completing activities of daily living without aide, and reports of flare-ups when walking and in the morning, as well as the August 2015 VA examiner's finding of functional limitation due to pain, and that pain, weakness, fatigability and lack of endurance significantly limited the Veteran's functional ability with repeated use over time, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's back symptoms most nearly approximated forward flexion to 30 degrees or less.  

For that period, however, the Board finds that a rating in excess of 40 percent is not warranted.  The evidence does not demonstrate that the Veteran's back disability required prescribed bed rest of at least 4 weeks and less than 6 weeks during a 12 month period, and the evidence does not reflect that the Veteran had unfavorable ankylosis of the entire thoracolumbar spine or entire spine.  The Board acknowledges the August 2015 VA examiner's report indicating that the Veteran had unfavorable ankylosis of the entire spine, but that finding is in contradiction with the finding the Veteran had forward flexion from 10 to 45 degrees.  While the examiner may have found that the Veteran's spinal functionality was similar to that of someone with ankylosis, the Board has considered the functional limitations of the Veteran in assigning its rating for that time period.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, a 40 percent disability rating, but no higher, is warranted for the period on appeal from July 1, 2015 to November 11, 2015.  Gilbert, 1 Vet. App. at 54.

For the period on appeal from November 12, 2015 to November 30, 2016, the Board notes that objective range of motion testing conducted reflects limitation of motion sufficient to warrant a 40 percent disability rating.  However, a rating in excess of 40 percent is not warranted.  The most probative medical evidence of record does not show that the Veteran had unfavorable ankylosis of the thoracolumbar spine or entire spine.  Indeed, the Veteran had forward flexion to 15 degrees during November 2015 VA treatment.  The Board has considered whether the Veteran's back disability resulted in a level of functional loss greater than that already contemplated by the assigned rating during this period.  Deluca, 8 Vet. App. at 206.  The evidence shows that the Veteran continued to use a back brace and a walker, and had pain while standing and walking.  The January 2016 VA examiner determined that the Veteran was too frail to physically examine, and the August 2016 VA healthcare provider found that the Veteran was unable to do repetitive use testing.  However, the Board finds that the evidence is not at least in relative equipoise as to whether the Veteran's back symptoms most nearly approximated unfavorable ankylosis of either the thoracolumbar or entire spine.  As such, the Board finds the evidence does not reflect additional functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the assigned ratings for this period on appeal.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, a 40 percent disability rating, but no higher, is warranted for the period on appeal from November 12, 2015 to November 30, 2016.  Gilbert, 1 Vet. App. at 54.

For the period on appeal from December 1, 2016, the RO initially assigned a 20 percent rating based on the findings of the August 2016 VA healthcare provider while the Veteran was in convalescence and had a temporary total rating of 100 percent.  The Board recognizes that the Veteran's forward flexion was from 0 to 40 degrees, and did not meet the requirements for a 40 percent rating at that time based on range of motion.  However, when considering additional functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45, the medical evidence at that time also showed that the examiner noted painful motion, and the Veteran was unable to perform repetitive motion testing due to limited motion and pain.  The Veteran's disability picture at this time, when considering his functional loss, is consistent with the other two periods on appeal.  Deluca, 8 Vet. App. at 206.  For this period, however, the Board finds that a rating in excess of 40 percent is not warranted.  Similar to the findings discussed above, the Veteran's disability picture, even when considering functional loss, does not most closely approximate unfavorable ankylosis of the thoracolumbar or entire spine.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, a 40 percent disability rating, but no higher, is warranted for the period on appeal from December 1, 2016.  Gilbert, 1 Vet. App. at 54.

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. 589.  The most probative medical evidence of record does not show that the Veteran has any neurologic abnormality associated with his back disability that has not been contemplated by a separate rating, nor has there been doctor-prescribed bed rest (incapacitating episodes) as would warrant consideration under DC 5243.

Left Leg Peripheral Neuropathy

The most probative evidence of record shows that the Veteran experiences symptoms related to the sciatic nerve (DC 8520), external popliteal nerve (DC 8521), musculocutaneous nerve (DC 8522), anterior tibial nerve (DC 8523), internal popliteal nerve (DC 8524), and the posterior tibial nerve (DC 8525).  However, rating the Veteran under each of these codes would constitute prohibited pyramiding, as a rating under DC 8520 contemplates the symptoms contemplated by DC's 8521-8525.  Further, evaluation under DC 8520 is most favorable to the Veteran.  Therefore, the Veteran's disability will be evaluated under DC 8520, except for his rating under DC 8526.

In its March 2013 rating decision, the VA found the Veteran's pre-aggravation percentage to be 10 percent, based on symptoms of mild incomplete paralysis of the sciatic nerve.  

The Veteran contends that his left leg peripheral neuropathy is worse with walking and standing.  He feels tightness, numbness, and tingling.  The Veteran walks with an antalgic gait, and uses a walker and a cane regularly.  A February 2015 letter from a private provider stated that the Veteran has been under care for progressive axonal painful neuropathy.  The provider noted pain in both feet, numbness, and weakness that affects balance.  The provider stated that the Veteran had fallen about 3 times in the past 6 months.  VA treatment records from June 2014 show continued physical therapy, an abnormal gait, and use of a cane.  VA and private treatment records are absent findings of marked muscular atrophy in the left lower extremity, or no active movement below the knee.

The Veteran attended a VA neurological examination in April 2015.  There, the VA examiner noted severe paresthesias, numbness, constant and intermittent pain in the left lower extremity, as well as decreased sensation.  The examiner found an abnormal gait with use of a cane attributed to peripheral neuropathy.  The examiner found moderate incomplete paralysis of the left sciatic nerve, external popliteal nerve, femoral nerve, musculocutaneous nerve, anterior tibial nerve, tibial nerves, and external cutaneous nerve, and indicated the Veteran often used a cane and a walker.

Treatment records from September 2015 indicate the Veteran's left leg collapsed and he fell.  November 2015 treatment records show continued complaints of left lower extremity weakness and numbness.  VA treatment records from 2016 show continued pain with walking, sitting, and standing, as well as the use of assistive devices.

Upon review, the Board finds that the evidence shows that the Veteran's level of disability most closely approximates the disability criteria for a 40 percent rating, but no higher, throughout the period on appeal.  The Board recognizes that the most recent VA examination characterized the Veteran's impairment as moderate.  The Board, when affording the benefit of the doubt to the Veteran in consideration of the entirety of the Veteran's condition, to include use of a cane, walker, and even a wheelchair, has determined that the Veteran's condition most closely approximates that of moderately severe.  The evidence does not demonstrate that the Veteran had marked muscular atrophy or had no active movement below the knee.  Therefore, a rating higher than 40 percent is not warranted.  When deducting the Veteran's pre-aggravation 10 percent evaluation from the Veteran's current 40 percent rating, the Board finds that a 30 percent disability rating for the Veteran's left leg peripheral neuropathy remains warranted.  The claim must therefore be denied.



Increased initial rating under DC 8526

The Veteran contends that his anterior crural nerve disability is more severe than its initial evaluation.  He has not contended, however, that his condition has worsened since the initial rating decision.

The Veteran attended a VA examination to evaluate the severity of his peripheral nerve conditions in April 2015.  At that examination, the VA examiner opined that his left anterior crural nerve showed moderate incomplete paralysis. The Board has considered the Veteran's other probative medical evidence as discussed above, as well as his statements concerning limitation of function.  The record does not show that the Veteran has severe incomplete or complete paralysis of the anterior crural nerve.  Thus, entitlement to an evaluation higher than 20 percent is not warranted.

Concluding matters

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).













ORDER

Entitlement to an initial rating of 40 percent from July 1, 2015 to November 11, 2015 for status post vertebroplasties of L1, L2, L3, and L5 with diffuse osteopenia and multiple compression deformities of the lumbar spine (back disability) is granted, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 40 percent from November 12, 2015 to November 30, 2016 for status post vertebroplasties of L1, L2, L3, and L5 with diffuse osteopenia and multiple compression deformities of the lumbar spine (back disability) is denied.

An rating of 40 percent for the period beginning December 1, 2016 for status post vertebroplasties of L1, L2, L3, and L5 with diffuse osteopenia and multiple compression deformities of the lumbar spine (back disability), is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 30 percent for service-connected left leg peripheral neuropathy is denied.

Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the anterior crural nerve is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


